Citation Nr: 1640259	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  15-40 270	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2006 Board decision which denied entitlement to an effective date prior to March 5, 2001 for the award of a 50 percent disability rating for bilateral pes planus, to include on the basis of clear and unmistakable error in a January 1972 rating decision.



ATTORNEY FOR THE BOARD

M. Katz, Counsel











INTRODUCTION

The Veteran served on active duty from September 1950 to November 1953, and from August 1954 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) based upon a motion filed by the Veteran in October 2015.    

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a decision issued on April 28, 2006, the Board, in pertinent part, denied entitlement to an effective date prior to March 5, 2001 for the award of a 50 percent disability rating for bilateral pes planus, to include on the basis of CUE in a January 1972 rating decision.

2.  The record does not establish that any of the correct facts, as they were known at the time, were not before the Board on April 28, 2006, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim should have been manifestly different but for the error.


CONCLUSION OF LAW

The April 2006 decision of the Board that denied entitlement to an effective date prior to March 5, 2001 for an award of a 50 percent disability rating for service-connected bilateral pes planus, including on the basis of CUE in the January 1972 rating decision, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2014). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-1411 (2015).  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied.  Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1). 

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

In order to prevail in a motion for CUE, the following three prongs must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and 3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008).  Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error . . . that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

In April 2006, the Board issued a decision which, in pertinent part, denied entitlement to an effective date prior to March 5, 2001 for an award of a 50 percent disability rating for service-connected bilateral pes planus, including on the basis of clear and unmistakable error in a January 1972 rating decision.  The April 2006 decision found that, in response to the Veteran's initial claim of entitlement to service connection for pes planus, a November 1971 rating decision granted service connection for pes planus, and assigned a 10 percent disability rating, effective July 1, 1971.  Upon a November 1971 request for reevaluation, a January 1972 rating decision granted an initial 30 percent disability rating, effective July 1, 1971.  The Veteran was notified of that decision in January 1972, and did not submit a notice of disagreement within one year of the notice letter.  In response to a March 5, 2001 claim for an increased disability rating for pes planus, a July 2002 rating decision granted a 50 percent disability rating, effective March 5, 2001.  The Board concluded that an effective date prior to March 5, 2001 for the assignment of a 50 percent disability rating for pes planus was not warranted, and that the November 1971 and January 1972 rating decisions were consistent with and reasonably supported by the evidence then of record as well as the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome.

In August 2008, the Veteran filed a motion for reconsideration with regard to the Board's April 2006 denial of his claim for an effective date prior to March 5, 2001 for the grant of a 50 percent disability rating for bilateral pes planus, to include on the basis of clear and unmistakable error in a January 1972 rating decision.  In September 2009, the Board denied the motion for reconsideration.

In his September 2015 motion for revision of the April 2006 Board decision, the moving party contends that the Board's finding that his claim was received on March 5, 2001 was a clear and unmistakable error of fact, as the evidence demonstrates that he filed his initial claim seeking service connection for bilateral pes planus on August 13, 1971, within one year of his discharge from service.  He also alleges that the facts of record at the time of the January 1972 rating decision (namely, a December 1971 VA examination) supported a higher rating than was assigned; specifically, he believes that a 50 percent disability rating should have been assigned in the January 1972 rating decision rather than a 30 percent rating.

With regard to the Veteran's contentions that the April 2006 Board decision based its denial of an effective date prior to March 5, 2001 on the incorrect finding that the claim was received on March 5, 2001 rather than August 13, 1971, the Board finds no clear and unmistakable error in the April 2006 decision.  The Board correctly noted that the Veteran's initial claim for service connection was received in August 1971, and that service connection for bilateral pes planus was granted in a November 1971 rating decision, effective July 1, 1971.  The Board also observed that a January 1972 rating decision awarded an increased rating of 30 percent, effective July 1, 1971.  The Veteran did not appeal the January 1972 rating decision, and it became final.  The Board then found that the Veteran filed a claim for an increased disability rating for service-connected pes planus in March 2001, and that his claim for an increased disability rating was granted in a July 2002 rating decision.  The July 2002 rating decision awarded a 50 percent disability rating effective March 5, 2001, the date of receipt of the claim for an increased rating.  

The Board's recitation of the facts was accurate based upon the record.  Although the Veteran contends that the Board failed to acknowledge his August 1971 claim, the April 2006 decision accurately stated that the Veteran's original claim for service connection was filed on August 13, 1971, and that his claim for an increased rating was received March 5, 2001.  Although the Veteran's original claim for service connection was received by the RO in August 1971, the benefits sought in that claim were awarded by the RO when service connection was granted in the November 1971 rating decision, and when an initial disability rating of 30 percent was assigned in the January 1972 rating decision.  The Veteran did not appeal the January 1972 rating decision, and his claim was effectively closed at the time that his appeal period expired.  It was not until he filed a new claim on March 5, 2001 seeking an increased rating for his bilateral pes planus that the review of his disability level was again initiated, resulting in the July 2002 rating decision granting a 50 percent disability rating.  

As correctly noted by the Board in its April 2006 decision, the law pertaining to the effective date of a VA claim for an increase in disability states that the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  Accordingly, the appropriate inquiry was the date that the claim for increase (not the claim for service connection) was received, which in this case was March 5, 2001.

Ultimately, review of the April 2006 Board decision reveals no error of fact or law with regard to the claim for entitlement to an effective date prior to March 5, 2001 for the grant of a 50 percent disability rating for bilateral pes planus.

With regard to the Veteran's argument that the April 2006 Board decision committed clear and unmistakable error when it found that there was no clear and unmistakable error in the January 1972 rating decision which assigned a 30 percent initial disability rating for bilateral pes planus, the Board finds these contentions without merit.  In its April 2006 decision, the Board accurately stated the relevant laws and regulations governing clear and unmistakable error as it pertained to the Veteran's claim, as well as the pertinent diagnostic criteria in effect at the time of the January 1972 rating decision.  The Board also accurately recited the pertinent facts, including a summary of the December 1971 VA examination which noted swelling of the feet with extended standing; fourth degree pes planus; completely flat soles with marked medial bulging; no callosities; good heels; and a diagnosis of pes planus fourth degree with marked pronation.  Based upon an accurate review of the law and relevant facts, the Board concluded that the January 1972 rating decision was correct given the evidence of record at the time of that decision, and that it was factually supportable by the record at that time, accurately acknowledging both positive and negative evidence in the record.

The Veteran's arguments concerning the April 2006 decision's finding that there was no clear and unmistakable error in the January 1972 rating decision amount to no more than disagreement with the way that the relevant facts were weighed.  In that regard, the Veteran's only argument in this respect centers on the December 1971 VA examination, which he believes supports a 50 percent disability rating.  However, the Veteran's disagreement with how the facts were weighed or evaluated cannot constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403 (d)(3).  The April 2006 Board decision accurately recited the correct facts as they were known at the time, and correctly applied the statutory and regulatory provisions in effect at that time.  

Thus, the Board concludes that none of the Veteran's arguments point to errors that would serve as the basis for a finding of CUE in the April 2006 Board decision.  Moreover, the April 28, 2006 Board decision was adequately supported by the evidence then of record.  Furthermore, it has not been shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the outcome of the claim would have been manifestly different but for the error.  As the Veteran has not demonstrated clear and unmistakable error in the Board's April 2006 decision denying entitlement to an effective date prior to March 5, 2001 for the grant of an increased rating of 50 percent for bilateral pes planus and denying a finding of CUE in the January 1972 rating decision which awarded a 30 percent initial disability rating for bilateral pes planus, the motion for revision on the basis of CUE must be denied.


ORDER

The motion for revision on the basis of clear and unmistakable error of the April 2006 Board decision that denied an effective date prior to March 5, 2001 for the award of a 50 percent disability rating for bilateral pes planus, to include on the basis of clear and unmistakable error in a January 1972 rating decision, is denied.




                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



